Title: From James Madison to Seth Botts Wigginton, 10 August 1805
From: Madison, James
To: Wigginton, Seth Botts


          
            Sir.
            Department of State, August 10th. 1805.
          
          I have received your letter of the 4th. inst. requesting a copy of the communication you were informed was made to the Department of State by Mr. Lee, the Commercial Agent at Bourdeaux, respecting the Ship Easter & her papers so far as it involves yourself. In answer I must observe to you what you seem to have partly foreseen, that the rules of the Department, founded upon reasons of public expediency, forbid the granting of your request; but it may not be improper to acquaint you that the part which is attributed to you in the transaction is expressly stated by Mr. Lee to have come to his knowledge chiefly from the information of others. I have only to add that whatever well authenticated facts you may think proper to impute against the conduct of Mr. Lee will receive the attention they may merit, and which will be equally due to any counter proofs he may have to offer. I am &c.
          
            James Madison.
          
        